USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC#
x DATE FILED:__ 3/9/2020 __
MARCOS CALCANO,
Plaintiff,
19-cv-10405 (LJL)
-V-

ORDER
MICHAEL KORS RETAIL, INC.,

Defendant.

 

LEWIS J. LIMAN, United States District Judge:

The Court has been informed that the parties have reached a settlement in principle in this
case. Dkt. No. 20. Accordingly, it is hereby ORDERED that this action is DISMISSED without
costs and without prejudice to restoring the action to the Court’s calendar, provided the
application to restore the action is made within thirty (30) days of this Order. Any application to
reopen filed after thirty (30) days from the date of this Order may be denied solely on that basis.

Any pending motions are DISMISSED as moot, and all conferences and deadlines are

 

CANCELLED.
SO ORDERED. .
in | Ae
Dated: March 9, 2020 ;
New York, New York LEWIS J. LIMAN

United States District Judge
